PER CURIAM.
In the instant ease, the final judgment, incorporating the parties’ settlement agreement, requires the former husband to pay $101,000.00 per year in non-modifiable rehabilitative alimony. Because the record clearly reflects that in 1996, the former husband paid only $92,583.33, we find that the trial court erred by denying the former wife’s motion to enforce the final judgment. Accordingly, we reverse and remand for entry of an order consistent with this opinion.
Reversed and remanded.